 In the Matter of COLONIE FIBRE COMPANY, INC.andTEXTILE WORKERSUNION OF AMERICA, C. I. O.Case No. 2-R--5293.-Decided April18, 1945Medwin d WVeiss, by Mr. Nathan M. Medwin,of Albany, N. Y., forthe Company.Mr. Alfred Blakley,of Cohoes,N. Y., for the T.W. U. A.Mr. Abraharm,Pincus,of Cohoes, N. Y., for the U. T. W. A.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Textile Workers Union of America,C. I. 0., herein called the T. W. U. A., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Colonie Fibre Company, Inc., Green Island, New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Richard J.Hickey, Trial Examiner. Said hearing was held at Cohoes, New York,on March 8, 1945.At the commencement of the hearing, the TrialExaminer granted a motion of United Textile Workers of America,Local 446, A. F. of L., herein called the U. T. W. A., to intervene.The Company, the T. W. U. A., and the U. T. W. A. appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYColonie Fibre Company, Inc., is a New York corporation operatinga plant at Green Island, New York, where it is engaged in garnetting61 N L. R B., No. 89.610 COLONIE FIBRE COMPANY, INC.611clips and rags.The Company processes about 15,000 pounds of ragsdaily, all of which is shipped to it from points outside the State ofNew York.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnitedTextileWorkers of America, Local446, is a labor organiza-tion affiliatedwith the American Federationof Labor, admitting tomembershipemployees of the Company.TextileWorkers Union of Americais a labor organization affiliatedwith the Congress of Industrial Organizations,admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 12, 1945, the T. W. U. A. requested the Company torecognize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request until suchtime as the T. W. U. A. is certified by the Board.On March 14, 1944, the Company and the U. T. W. A. entered intoamaintenance of membership contract covering the employeesinvolved herein.The contract provides that it shall remain in fullforce and effect until March 15, 1945, and from year to year thereafterunless notice of a desire to terminate is given by either party theretonot less than 60 days prior to any annual expiration date. Inasmuchas the T. W. U. A.'s claim was timely, we find that the contract doesnot constitute a bar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the T. W. U. A. represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the factory and warehouse of the Company atGreen Island, New York, including millwrights and cleaning women,iThe Field Examiner reported that the T. W U. A. presented 43 authorization cardsbearing the names of persons who appear on the Company's pay roll of January 19, 1945.There are approximately 109 employees in the appropriate unit. The U. T W. A. did notpresent any evidence of representation but relies upon its contract as evidence of itsinterest in the instant proceeding. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut excluding office employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit -appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Company employs approximately 20 persons on a part-timebasis who work onan averageof 5 hours daily 5 days each week.Theywork together with the regular employees and receive comparablepay.Inasmuch as the part-time employees are employed on aregular schedule, we find that they are eligible to vote in the elec-tion inasmuch as they have a substantial interest in the selection of abargaining representative.Although the U. T. W. A. requests that it appear on the ballot as"AFL", we are of the opinion that such designation is ambiguous.Accordingly, we shall place that organization on the ballot as indicatedin the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Colonie FibreCompany, Inc., Green Island, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in this2There seems to be some controversy with respect to the status of Wilfred Clairmont.Clairmont is a millwright and receives a substantially higher rate of pay than the othermillwrights because of his high degiee of skillAlthough he assigns work to the othermillwrights,he works with them and the record indicates that he has no supervisoryauthority within the Board's definiiton of that termWe conclude,therefore,that Clair-mont is included in the unit found to be appropriate3SeeMatter of Curtiss-Wright Corporation,Airplane Division,57 N. L R. B.,1125;Matter of Duke Manufacturing Company,53 N. L. R. B. 1239. COLONIE FIBRE COMPANY, INC.613matter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of 'said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Textile WorkersUnion of America, C. 1. 0., or by United Textile Workers of America,Local 446, A. F. of L., for the purposes of collective bargaining, orby neither.CILAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.